                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VYNAMIC, LLC,                                 :
          Plaintiff,                          :       CIVIL ACTION
                                              :
       v.                                     :
                                              :
DIEBOLD NIXDORF, INC.,                        :       No. 18-577
          Defendant.                          :

                                        MEMORANDUM

Schiller, J.                                                                      January 15, 2019

       Just how similar is “VYNAMIC” to “VYNAMIC”? That is the question posed in this

trademark infringement case. Vynamic offers digital engagement services that help clients

improve their marketing and customer services capabilities. Its focus is in the healthcare realm.

Diebold Nixdorf (“Diebold”) makes, sells, and services items such as automatic teller machines

and point of sale systems. It targets the financial services and retail industries with its hardware

and software. Vynamic claims that its mark is strong and there is significant overlap in the parties’

target markets such that there is a likelihood of confusion regarding the origin of Vynamic’s

products. Diebold counters with several arguments. First, Vynamic’s mark may be strong in the

healthcare industry, the companies focus on different customers and do not compete. Moreover,

Diebold contends, the products involved here are expensive and are sold to savvy, sophisticated

customers who will not be easily fooled. Additionally, the marks have peacefully coexisted for

over a year without any confusion.

       The parties have filed cross-motions for summary judgment. The lawyers have done an

admirable job, both effectively advocating on behalf of their clients. Both sides have taken

reasonable positions in most instances. The law of trademark infringement, however, demands a

fact-intensive inquiry. And the records, briefs, and arguments have convinced this Court that there


                                                  1
are genuine issues of material fact that preclude granting summary judgment for either side. The

Court therefore denies both motions for summary judgment.

I.     BACKGROUND

       Vynamic’s Amended Complaint includes four claims: (1) Lanham Act trademark

infringement; (2) Lanham Act Unfair Competition; (3) dilution under Pennsylvania law; and (4)

unfair competition under Pennsylvania. Vynamic accuses Diebold of using trademarks that are

confusingly similar to its registered trademarks, “VYNAMIC®,” “VYNAMIC & Design®,” and

“I AM VYNAMIC®.”

       A.      The Companies

       Vynamic is a Connecticut LLC formed on January 1, 2004 by Daniel Calista. (Pl.’s

Statement of Undisputed Facts in Supp. of Its Mot. for Summ. J. [Pl.’s SOF] ¶ 2.) The entity was

originally named Vynamic Solutions, LLC, prior to changing its name on February 20, 2008. (Id.)

Vynamic was acquired by UDG Healthcare, a global healthcare company, in 2017. (Def.’s Resp.

to Pl.’s Statement of Undisputed Facts [Def.’s SOF Resp.] ¶ 2.) Plaintiff is currently part of UDG

Healthcare’s Ashfield Healthcare Division. (Def.’s Statement of Undisputed Facts in Supp. of Its

Mot. for Summ. J. [Def.’s SOF] ¶ 30.) Vynamic has approximately 110 employees and total sales

of $35.4 million for fiscal year 2017. (Pl.’s SOF ¶¶ 3-4.)

       Diebold is an Ohio corporation with 23,000 employees worldwide and total sales of over

$4.6 billion for fiscal year 2017. (Id. ¶¶ 17-18, 20.)

       Vynamic’s primary focus is on clients in the healthcare industry. (Id. ¶ 9.) Indeed, it

sometimes uses the slogan “All Healthcare All The Time.” (Def.’s SOF ¶ 16.) Its website also

includes a healthcare industry tab that states, “We focus exclusively on the healthcare industry.”

(Id. ¶ 17.) Its clients include GlaxoSmithKline, GMAC, Walmart, Five Below, AstraZeneca, and



                                                  2
Independence Blue Cross. (Pl.’s SOF ¶ 10.) However, Plaintiff does not have an active contract

with Five Below or Walmart. (Pl.’s Resp. to Def.’s Statements of Undisputed Facts [Pl.’s SOF

Resp.] ¶¶ 22-23.)

       According to Vynamic, it “offers services related to digital engagement, including digital

messaging and content delivery, and digital engagement across multiple channels.” (Pl.’s SOF ¶

11.) It “helps its clients improve their marketing and customer service capabilities using data-

driven digital innovation strategies.” (Id. ¶ 12.) It does this through strategic planning, vendor

selection and management, process design, systems implementation, and organizational change.

(Pl.’s SOF Resp. ¶ 19.) Vynamic also “provides management and implementation services related

to mobile applications offered by its clients.” (Pl.’s SOF ¶ 13.) Finally, the company “provides

project management services for clients looking to expand and improve their digital marketing and

consumer engagement strategies across channels such as social media, websites, mobile

applications, and text messaging.” (Id. ¶ 14.)

       Diebold’s target audience is “generally substantial operations with dozens or hundreds of

locations.” (Id. ¶ 45.) It targets financial institutions and retailers. (Def.’s SOF ¶ 52; Def.’s SOF

Resp. ¶ 45.) Included in this group is “drug stores, grocery stores, and other sub-segments that use

point-of-sale systems.” (Def.’s SOF Resp. ¶ 52.) Its market is broad-based and not aimed at

specific companies. (Id.) Its customers include Bank of America, J.P. Morgan Chase, Citi Group,

HSBC, and PNC. (Def.’s SOF ¶ 60.) Diebold derives no revenue from healthcare companies, does

not have employees in the healthcare field, and has not attempted to market its Vynamic software

portfolio to the healthcare industry. (Def.’s SOF Resp. ¶ 9.)

       Diebold has three lines of business: (1) services, which refers to break and fix services; (2)

systems, which refers to hardware such as ATM and point-of-sale machines; and (3) software,



                                                 3
which encompasses software portfolios. (Def.’s SOF ¶ 51.) 1 Its products and service offerings are

expensive. (Id. ¶ 58.)

        Defendant markets its Vynamic software and related services at trade shows, including the

National Retail Federation Big Show. (Pl.’s SOF ¶ 50.) According to Plaintiff, some of Vynamic’s

clients attend this trade show. (Id. ¶ 51.)

        B.      The Marks

                1. Vynamic

        Vynamic has used its mark continuously from at least January 2004. (Id. ¶ 7.) Vynamic

registered the “VYNAMIC” mark on February 21, 2006, for:

        Management services, consulting, planning, project management, and information
        related thereto; business marketing advice; commercial and business consulting and
        information thereto; business consulting regarding new ventures and mergers and
        acquisitions; business analysis; market analysis; business evaluations; economic
        research and analysis; drafting business expert reports; administrative management
        of projects in the field of developing, specifying, installing and implementing
        business solutions; business consulting in the area of trade in technological
        products; providing information related to consulting in the area of enterprise
        organization; business consultation and private consultation in the field of
        executive coaching; the aforementioned services rendered through a nationwide
        network of resources[.]

(Id. ¶ 5.) Vynamic registered the “VYNAMIC & Design” and “I AM VYNAMIC” marks on

February 26, 2013 for: “Business management consulting; Providing information in the fields of

business management, business marketing, and business mergers and acquisitions consulting, the

foregoing information pertaining to the healthcare industry.” (Id.)




1
  If the Court may be so bold as to offer a suggestion, the parties must clearly and succinctly
explain what its products do. And preferably without technical jargon. It will be difficult for a
factfinder to decide how much—if any—overlap between goods and services exists if it is
unclear about the products and services these companies offer. Stated differently, if faced with an
intelligent group of adults unfamiliar with your products, what is your elevator pitch that
encapsulates your work so that they may understand?

                                                 4
               2. Diebold

       In April of 2017, Diebold hired Brand Acumen Solutions to come up with a new name for

its existing suite of banking software. (Pl.’s SOF ¶ 24; Def.’s SOF ¶ 38.) During this rebranding,

Diebold elected to include the company’s existing retail software suite in the rebranding. (Pl.’s

SOF ¶ 26.) Based on Brand Acumen’s market research, a list of four possible names, including

VYNAMIC, was prepared on June 29, 2017. (Def.’s SOF Resp. ¶ 27; Def.’s SOF ¶ 40.) Alan Kerr,

Diebold’s Senior Vice President, Software, and Chief Revenue Officer, narrowed the list to two

names. (Pl.’s SOF ¶ 28.) The two finalists, one of which was VYNAMIC, were presented to

Andreas Mattes, Diebold’s CEO, on August 22, 2017, during which time he performed a Google

search on the two finalists, only to learn that both names were already being used. (Id. ¶ 31.) This

date is the first time Diebold learned of Vynamic. (Id. ¶ 32.) Diebold launched use of DN

VYNAMIC and VYNAMIC at a conference on October 23, 2017. (Id. ¶ 47.)

       The parties hotly dispute the import of Diebold’s internal discussions and decision-making

process regarding the selection of the VYNAMIC mark. Because the Court considers Defendant’s

intent on this subject to be vital to the infringement analysis and because each side will be entitled

to present its version to the factfinder, the Court will not spend a great deal of ink on each side’s

version of the events. Rather, to make two long stories short, there was some concern internally at

Diebold about using the VYNAMIC mark and some form of legal counsel was sought after

Diebold learned of Vynamic’s existence to seek clearance to use the selected mark. (Def.’s SOF

Resp. ¶¶ 33-35; Pl.’s SOF Resp. ¶ 43.) However, a trademark search performed by Diebold’s

inhouse counsel failed to return Vynamic’s existing trademark registrations. (Pl.’s SOF ¶ 39.)

       Plaintiff sent Defendant a cease and desist letter on October 27, 2017, to which Defendant

responded on November 10, 2017. (Def.’s SOF ¶ 48.)



                                                  5
               3. The look of the marks

       For the viewing pleasure of the reader, here are some examples of the marks. The first

example is Defendant’s mark, the second example is Plaintiff’s mark, and the third example

features Plaintiff’s on the left and Defendant’s on the right.




                                                  6
II.    STANDARD OF REVIEW

       Summary judgment is appropriate when the admissible evidence fails to demonstrate a

genuine dispute of material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). When the

movant does not bear the burden of persuasion at trial, it may meet its burden on summary

judgment by showing that the nonmoving party’s evidence is insufficient to carry its burden of

persuasion. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

       Thereafter, the nonmoving party demonstrates a genuine issue of material fact if it provides

evidence sufficient to allow a reasonable finder of fact to decide in its favor at trial. Anderson,

477 U.S. at 248. In reviewing the record, “a court must view the facts in the light most favorable

to the nonmoving party and draw all inferences in that party’s favor.” Armbruster v. Unisys Corp.,

32 F.3d 768, 777 (3d Cir. 1994). The court may not, however, make credibility determinations or

weigh the evidence in considering motions for summary judgment. See Reeves v. Sanderson

Plumbing Prods., 530 U.S. 133, 150 (2000); see also Goodman v. Pa. Tpk. Comm’n, 293 F.3d 655,

665 (3d Cir. 2002). A court must apply the same standards to cross-motions for summary

judgment. Appelmans v. City of Phila., 826 F.2d 214, 216 (3d Cir. 1987); see also St. Paul Fire &

Marine Ins. Co. v. Primavera Software, Inc., Civ. A. No. 09-3908, 2011 WL 3438077, at *3 (E.D.

Pa. Aug. 5, 2011).

       Summary judgment in trademark cases is disfavored due to the factual nature of the

applicable legal framework, specifically, the likelihood of confusion analysis. See Steak Umm Co.

v. Steak ‘Em Up, Inc., Civ. A. No. 09-2857, 2011 WL 3679155, at *3 (E.D. Pa. Aug. 23, 2011);

see also Country Floors, Inc. v. P’ship of Gepner & Ford, 930 F.2d 1056, 1062-63 (3d Cir. 1991)

(noting that summary judgment is the “exception” in trademark cases); Entrepreneur Media, Inc.



                                                7
v. Smith, 279 F.3d 1135, 1140 (9th Cir. 2002) (“Because of the intensely factual nature of

trademark disputes, summary judgment is generally disfavored in the trademark arena.”).

III.   DISCUSSION

       To establish a trademark infringement claim, a plaintiff must demonstrate: (1) a valid

and legally protectable mark; (2) it owns the mark; and (3) the defendant’s use of the mark to

identify its goods or services is likely to create confusion concerning the origin of those goods or

services. Fisons Horticulture, Inc. v. Vigoro Indus., Inc., 30 F.3d 466, 472 (3d Cir. 1994).

Plaintiff’s claims for federal trademark infringement and federal unfair competition will be

evaluated using the same standard. A & H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237

F.3d 198, 210 (3d Cir. 2000). Additionally, Plaintiff’s claim for unfair competition under

Pennsylvania law is “essentially the same as the test for unfair competition under the Lanham

Act.” 2 Bath Auth., LLC v. Anzzi LLC, Civ. A. No. 18-834, 2018 WL 5112889, at *4 (E.D. Pa. Oct.

19, 2018).

       For purposes of these cross-motions, Diebold does not contest that the first two elements

of Vynamic’s trademark claim are established, and therefore the Court will treat the ownership

and valid mark prongs as met. Thus, the battle here is over likelihood of confusion.

       A.      The Lapp Factors

       It will come as no surprise to any IP lawyer that Vynamic’s claims will be evaluated using

the Lapp factors. See Interspace Corp. v. Lapp Inc., 721 F.2d 460 (3d Cir. 1983). This is a case of

reverse confusion, in which the junior user of the mark, here, Diebold, is the larger and more

powerful company relative to Vynamic, the smaller and senior user of the mark. In a case of reverse

confusion, the Lapp factors are: (1) the degree of similarity between the owner’s mark and the


2
  The Court will also deny Diebold’s motion for summary judgment on Vynamic’s Pennsylvania
state dilution claim because the issue of likelihood of confusion is disputed.

                                                 8
alleged infringing mark; (2) the strength of the two marks, weighing both a commercially strong

junior user’s mark and a conceptually strong senior user’s mark in the senior user’s favor; (3) the

price of the goods and other factors indicative of the care and attention expected of consumers

when making a purchase; (4) the length of time the defendant has used the mark without evidence

of actual confusion arising; (5) the intent of the defendant in adopting the mark; (6) the evidence

of actual confusion; (7) whether the goods, competing or not competing, are marketed through the

same channels of trade and advertising through the same media; (8) the extent to which the targets

of the parties’ sales efforts are the same; (9) the relationship of the goods in the minds of

consumers, whether because of the near-identity of the products, the similarity of function, or other

factors; (10) other facts suggesting that the consuming public might expect the larger, more

powerful company to manufacture both products, or expect the larger company to manufacture a

product in the plaintiff’s market, or expect that the larger company is likely to expand into the

plaintiff’s market. A & H Sportswear, 237 F.3d at 234. No single factor is dispositive, and in some

cases, some factors may not be relevant to the likelihood of confusion analysis. Id.

               1. Degree of Similarity

       The degree of similarity between two marks is often the single most important factor in

determining whether a likelihood of confusion exists. See, e.g., Fisons Horticulture, 30 F.3d at

476; Kinbook, LLC v. Microsoft Corp., 866 F. Supp. 2d 453, 462 (E.D. Pa. 2012). The marks do

not have to be identical, merely confusingly similar. See Fisons Horticulture, 30 F.3d at 477.

       Courts should compare the appearance, sound, and meaning of the marks to determine

similarity. Checkpoint Sys., Inc. v. Check Point Software Techs., Inc., 269 F.3d 270, 281 (3d Cir.

2001). However, “[s]ide-by-side comparison of the two marks is not the proper method for analysis

when the products are not usually sold in such a fashion. Instead, an effort must be made to move



                                                 9
into the mind of the roving consumer.” A & H Sportswear, 237 F.3d at 216. It is the “more forceful

and distinctive aspects of a mark” that should be the Court’s focus. Id.

        Vynamic argues that the marks here “are spelled the same. They look the same. They are

pronounced the same. Indeed, the marks as used in commerce are virtually identical in all respects

except color scheme.” (Pl.’s Mem. of Law in Supp. of Its Mot. for Summ. J. On Its First, Second,

& Fourth Claims For Relief [Pl.’s Mem.] at 8.) Defendant counters that it uses various versions of

“VYNAMIC” under the “DN VYNAMIC” mark in addition to other words and that although

“there is overlap of the word ‘VYNAMIC,’ the similarities end there.” (Def.’s Mem. of Law in

Supp. of Its Mot. for Summ. J. [Def.’s Mem.] at 6.) Diebold also notes that the marks employ

different designs, fonts, and colors. (Id. at 7.)

        Diebold has understated the overlap between the two marks. Mindful that a side-by-side

comparison might not be warranted here, the Court nevertheless requests that counsel for Diebold

sit down with their client and look at these two marks. Ask people on the street, inquire of spouses

and children. Visualize Vynamic’s counsel’s opening statement during which he or she shows

these two marks to the factfinder, pronounces the word “Vynamic,” a made-up word likely, and

repeatedly points out that the marks are pronounced and spelled identically. What impression

would that make?

        Diebold tries to minimize the obvious similarity here. For example, Diebold notes that it

regularly uses the “VYNAMIC” mark with other words, including its housemark. 3 The fact that

Diebold sometimes uses its housemark along with the mark at issue here does not necessarily

reduce the likelihood of confusion. In a reverse confusion case, the use of a well-known housemark

may exacerbate confusion by reinforcing a link between the mark and the junior user. A & H


3
 A housemark is a company’s corporate name. Freedom Card, Inc. v. JPMorgan Chase & Co.,
432 F.3d 463, 475 n.19 (3d Cir. 2005).

                                                    10
Sportswear, 237 F.3d at 230. However, some courts continue to adhere to the belief that the use of

a housemark diminishes the likelihood of confusion, even in reverse confusion cases. See

Koninklijke Philips Elecs. N.V. v. Hunt Control Sys., Inc., Civ. A. No. 11-3684, 2017 WL 3719468,

at *22 (D.N.J. Aug. 29, 2017) (citing cases).

       The similarity prong tilts towards Plaintiff for several reasons. First, the Court is not

persuaded that the use of other words or a housemark minimizes the similarity here. Defendant

cannot escape the similarity of the two marks by arguing that sometimes its mark includes a

qualifier or housemark that alters the mark and diminishes the likelihood of confusion. See A & H

Sportswear, 237 F.3d at 230 (“As to the presence of the housemark on the Victoria’s Secret

product, not only is there the possibility that consumers will fail to remember the mark when

encountering A & H’s swimwear, but there is also the possibility that the mark will aggravate,

rather than mitigate, reverse confusion, by reinforcing the association of the word ‘miracle’

exclusively with Victoria’s Secret.”). Second, Diebold ignores those instances in the record when

the mark does appear alone. Third, whether the different fonts, color schemes, and designs renders

confusion less likely is a matter of fact for a factfinder to decide. The marks need not be identical,

only confusingly similar. A factfinder will have to judge whether Diebold has done enough to its

mark to escape the similarity evident from the name. Finally, even when a housemark or other

term is employed, the common denominator remains the mark, “VYNAMIC,” which remains the

focal point aimed at providing the customer with a lasting impression. This Court must focus on

the distinctive part of the mark, which is clearly “VYNAMIC,” a made-up word used in both

marks. A party cannot avoid trademark infringement by appropriating the key features of a mark

but adding some additional terms. See Cont’l Connector Corp. v. Cont’l Specialties Corp., 492 F.

Supp. 1088, 1095 (D. Conn. 1979) (“Courts have repeatedly held that the confusion created by use



                                                 11
of the same word as a primary element in a trademark is not counteracted by the addition of another

term.”) A company cannot affix a word or two to the golden arches and not expect to draw the ire

of McDonald’s.

        This factor favors Vynamic.

               2. Strength of the Mark

        The strength of a mark is determined by its (1) conceptual strength and (2) commercial

strength. Sabinsa Corp. v. Creative Compounds, LLC, 609 F.3d 175, 184-85 (3d Cir. 2010). Courts

use four categories to classify the distinctive strength of a mark, from strongest to weakest: “(1)

arbitrary (or fanciful) terms, which bear no logical or suggestive relation to the actual

characteristics of the goods; (2) suggestive terms, which suggest rather than describe the

characteristics of the goods; (3) descriptive terms, which describe a characteristic or ingredient of

the article to which it refers; and (4) generic terms, which function as the common descriptive

name of a product class.” E.T. Browne Drug Co. v. Cococare Prods., Inc., 538 F.3d 185, 191 (3d

Cir. 2008). Within the first category, fanciful terms are “‘coined’ words that have been invented

or selected for the sole purpose of functioning as a trademark” or service mark. 2 MCCARTHY

ON   TRADEMARKS § 11:5. They contain “words that are either totally unknown in the language or

are completely out of common usage at the time, as with obsolete or scientific terms.” Rann

Pharmacy, Inc. v. Shree Navdurga LLC, Civ. A. No. 16-4908, 2016 WL 6876350, at *4 (E.D. Pa.

Nov. 22, 2016). Arbitrary or fanciful marks receive the strongest protection. UHS of Del., Inc. v.

United Health Servs., Inc., 227 F. Supp. 3d 381, 393 (M.D. Pa. Dec. 29, 2016) (“The strongest

marks—designated arbitrary or fanciful—generally do not describe or imply anything about their

associated product.”).




                                                 12
       Vynamic argues that its mark is arbitrary or fanciful because Vynamic’s founder created

the term, which has no meaning in English. (Pl.’s Mem. at 9-10.) Diebold concedes for purposes

of its summary judgment motion that Plaintiff’s mark is strong in the healthcare industry. (Def.’s

Mem. at 7 n.2.) However, Diebold suggests that the strength of Vynamic’s mark may be less than

it appears at first glance. Plaintiff was not the first company to use the name “VYNAMIC,” a fact

that demonstrates that the name can be used in different industries. (Def.’s Mem. at 8.)

       Defendant’s argument is reasonable. Indeed, it strikes this Court as an ideal argument to

put before a factfinder. A mark’s strength may not extend beyond a single field or industry. Horn’s,

Inc. v. Sanofi Beaute, Inc., 963 F. Supp. 318, 322 (S.D.N.Y. 1997) (noting that strong marks in the

fashion industry may have little or no strength in the perfume industry). But Vynamic also raises

an important question that a factfinder might want to know the answer to: if the mark is not really

that conceptually strong, why would Diebold select it for its software? (See Pl.’s Opp’n to Def.’s

Mot. for Summ. J. [Pl.’s Opp’n] at 8.)

       Diebold focuses its argument regarding this Lapp factor on the commercial strength of the

mark. The commercial strength of Plaintiff’s mark is also a factfinder question. Diebold relies on

evidence that Vynamic touts itself as a healthcare industry management consulting firm that exists

almost singularly in one industry. (Def.’s Mem. at 9-10.) From Diebold’s perspective, Vynamic is

focused solely on the healthcare industry, which is the industry in which all its customers operate.

(Def.’s Mem. of Law in Opp’n to Pl.’s Mot. for Partial Summ. J. [Def.’s Opp’n] at 7.) Diebold

also contends that it’s not in the healthcare consulting business, has no healthcare clients, and is

not looking for such clients. (Id. at 8.) Accordingly, outside of this one industry, Plaintiff’s mark

is weak. (Def.’s Mem. at 9-10.)




                                                 13
       This dispute is genuine and involves material facts. The record reveals that Vynamic has

made its mark in the healthcare industry. However, Vynamic has submitted evidence that suggests

its reach extends beyond a single industry and that the healthcare industry is currently marked by

players who may overlap with those in Diebold’s target markets. Therefore, the ultimate strength

of the mark—particularly its commercial strength—must be decided by a factfinder. See Variety

Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 663 (4th Cir. 2018) (noting that an inherently

strong mark may “never realize[] its potential for fame and recognition in the marketplace and will

not be deemed strong overall;” conversely a mark with sufficient commercial strength may be

deemed strong overall despite its conceptual weakness). Conceptually, Plaintiff’s mark is strong,

though the creation of the word might be an avenue Diebold will further pursue at trial.

Commercially, the parties’ arguments highlight why this case is not appropriate for summary

judgment. There is a strong disagreement as to the industry overlap here. While Diebold might be

overstating the extent that Vynamic participates in one industry to the exclusion of all other

industries, it has certainly put forward evidence from which a factfinder could conclude that the

overlap between the parties in terms of customers and sales is minimal, which very well may

decrease the likelihood of confusion.

       Ultimately, the fanciful nature of the mark tilts this factor ever so slightly towards

Vynamic. However, that tilting is closer to the realm of neutrality, as Diebold suggests, and not

heavily in its favor, as Vynamic contends.

               3. Customer Sophistication

       More sophisticated consumers are more likely to take great care when buying a product,

rendering confusion less likely. Steak Umm Co., 2011 WL 3679155, at *5; Urban Outfitters, Inc.

v. BCBG Max Azria Grp., Inc., 511 F. Supp. 2d 482, 493 (E.D. Pa. 2007) (“[C]onsumers are going



                                                14
to be much less likely to be confused by the similarity in two marks when choosing between cars

than when buying an air freshener to hang from the rearview mirror of a car.”).

       Vynamic argues that its mark is seen by a wide array of purchasers, some of whom are not

sophisticated, and that “the court should look to the lowest level of purchasers to determine how

discriminating the relevant purchasing class is.” (Pl.’s Mem. at 11.) To bolster its argument on this

Lapp factor, Vynamic cites to the phenomenon of initial interest confusion, which Vynamic posits

is not impossible. (Pl.’s Opp’n at 12.) Initial interest confusion occurs when a customer is drawn

to a product by its similarity to a known mark, but the customer learns of the true identity and

origin of the product before a sale occurs. 800-JR Cigar, Inc. v. GoTo.com, Inc., 437 F. Supp. 2d

273, 290 (D.N.J. 2006). It is actionable under the Lanham Act. See Checkpoint Sys., 269 F.3d at

292. Diebold counters that “undisputed facts demonstrate the high price and careful attention given

to the purchases of both Plaintiff’s and Defendant’s products.” (Def.’s Mem. at 11.)

       Diebold has the better of the argument on this Lapp factor. First, the goods and services in

this case are not purchased on a whim, nor are they inexpensive. Customers do not simply

encounter these items at their local grocery store or big-box chain. Business consumers expend

considerable resources into these purchases. Second, Vynamic’s initial interest confusion theory

is not well developed. At this point, the initial interest confusion argument is also speculative

because the record contains no evidence of any initial interest confusion. Vynamic has merely

noted that its customers and target customers attend trade shows where those companies might

encounter Diebold’s Vynamic products. This is hypothetical. If Vynamic could produce affidavits

or other evidence of initial interest confusion, so be it. The mere possibility of an already somewhat

attenuated concept of confusion (in which a sophisticated customer is at first confused about the

source of goods before it realizes that if it is going to spend significant sums on an important



                                                 15
product, it should learn with whom it is dealing) is not enough to tip this Lapp factor in Plaintiff’s

favor. Currently, there is no suggestion that customers are at first diverted to Diebold only to later

discover the true origin of the product.

       This factor favors Diebold. Neither of these products qualify as impulse purchases. No

customer is going to spend the considerable costs for the products here without careful

consideration of the pros and cons of the purchase.

               4. Length of Time Mark Has Been Used/Lack of Confusion

       If the parties concurrently use similar marks for a sufficient period without actual

confusion, it may be inferred that future consumers will also not be confused. Kos Pharm., Inc. v.

Andrx Corp., 369 F.3d 700, 717 (3d Cir. 2004). This factor is weighed alongside evidence of actual

confusion. Steak Umm, 2011 WL 3679155, at *5. “Evidence of actual confusion is not required to

prove likelihood of conclusion.” Checkpoint Sys., 269 F.3d at 291. However, the longer a product

has been sold without actual confusion, the stronger the inference that confusion will not occur in

the future. See Versa Prods. Co. v. Bifold Co. (Mfg.) Ltd., 50 F.3d 189, 205 (3d Cir. 1995).

       Vynamic contends that although there have not been any reports of actual confusion,

“Diebold has only used the VYNAMIC marks for slightly more than one year.” (Pl.’s Mem. at

12.) Diebold counters that these marks have coexisted without any evidence of actual confusion

for over thirteen months. (Def.’s SOF ¶ 79.) It argues that this is a sufficient amount of time from

which the Court can conclude that this factor favors Diebold.

       The Court agrees with Diebold on this point. Diebold has used the VYNAMIC mark for

approximately one year without any reports of actual confusion. As Diebold points out, courts

have concluded that a similar timeframe to that here is long enough to uncover evidence of actual

confusion. See Sensient Techs. Corp. v. SensoryEffects Flavor Co., 613 F.3d 754, 768 (8th Cir.



                                                 16
2010) (“The district court held Sensient failed to produce any evidence of actual confusion, which

it noted was telling since the SensoryEffects name has been in use at the time for approximately

one year.”); Giorgio Beverly Hills, Inc. v. Revlon Consumer Prods. Corp., 869 F. Supp. 176, 185-

86 (S.D.N.Y. 1994) (“Revlon has promoted and sold Charlie RED for over one year, though. As

with the domestic market, Giorgio has failed to present any evidence of actual confusion in the

European markets.”). But see Borinquen Biscuit Corp. v. M.V. Trading Corp., 443 F.3d 112, 121

(1st Cir. 2006) (“Historically, we have attached substantial weight to a trademark holder’s failure

to prove actual confusion only in instances in which the relevant products have coexisted on the

market for a long period of time. This is not such a case: M.V.’s product was introduced to the

Puerto Rican market in April of 2003, and M.V.’s own evidence suggests that sales did not

proliferate until the summer of 2004. This corresponds to the time frame in which Borinquen

discovered the presence of Nestlé Ricas and took action to protect its mark. Since the preliminary

injunction issued just over a year later, there was no protracted period of product coexistence.”)

       One year is not an exorbitant amount of time but it is long enough that one would expect

some evidence of actual confusion. Accordingly, this factor weighs in favor of Diebold.

               5. Intent of Defendant in Adopting the Mark

       This factor requires courts to consider whether the defendant selected the mark to

intentionally confuse consumers and whether the defendant used adequate care in investigating its

mark prior to adoption. Sabinsa Corp., 609 F.3d at 187. An intent to confuse is not required to

make out a Lanham Act violation, but willful adoption of a similar mark weighs strongly in favor

of finding a likelihood of confusion. Checkpoint Sys., 269 F.3d at 286.

       The evidence presents a clear issue of material fact as to whether this factor favors Plaintiff

or Defendant. Moreover, the Court considers this a vitally important factor in this case. Diebold



                                                 17
hired a branding agency to select a new name for its software. (Pl.’s SOF ¶ 24.) Through this

process, Diebold became aware of Vynamic. Diebold performed a search for the VYNAMIC mark,

but the nature and breadth of that mark is disputed. The parties paint widely divergent pictures:

Plaintiff suggests that Defendant threw caution to the wind and knowingly infringed on its

trademark rights, hoping to dominate the “VYNAMIC” name. Defendant counters that it

performed a trademark search, and though it was aware of Vynamic, reasonably believed that there

was no legal issue because the two companies do not compete or overlap in industries or customers.

       These positions are impossible to reconcile. They also make it impossible for the Court to

weigh this factor in favor of either of party.

               6. Marketing/Advertising Channels and Customer Targets

       “Courts have recognized that the greater the similarity in advertising and marketing

campaigns, the greater the likelihood of confusion.” Checkpoint Sys., 269 F.3d at 288-89. This is

a fact-intensive inquiry that examines the trade exhibitions, publications, and other media the

parties use in marketing and selling their products to customers. Id. at 289. The targeting of

customers Lapp factor recognizes that if companies focus their sales efforts on the same customers,

the likelihood of confusion increases. Id.

       Vynamic points out that some of its customers attend trade shows where Diebold maintains

a presence. (Pl.’s Mem. at 17.) According to Vynamic, “confusion is likely to occur because of

Diebold’s presence at those trade shows, at which Vynamic’s clients also are present. Many of

Vynamic’s current and target clients attend the same trade shows where Diebold heavily markets

its VYNAMIC products and services.” (Pl.’s Opp’n at 16.) Plaintiff also notes that Defendant has

done business with at least two of its customers and that Diebold is pushing into markets that may

be in the healthcare industry. (Pl.’s Mem. at 16-17; Pl.’s Opp’n at 17-18.) Diebold counters that



                                                 18
Vynamic has misstated the parties’ business relationships and that “[c]onsumer overlap is . . . very

unlikely.” (Def.’s Opp’n at 16-17.)

       The Court concludes that based on the record presented, these Lapp factors favor Diebold.

Vynamic has presented evidence that Diebold attended at least one trade show in which Vynamic’s

customers may have also appeared. And both companies utilize social media to reach potential

customers. But this is far too thin a reed upon which to find in favor of Vynamic on this factor.

Most, if not all companies, maintain some sort of social media presence. And the fact that Diebold

employees were physically located at a trade show where it was possible that a Vynamic customer

might also be physically present fails to make Vynamic’s case that these companies use the same

advertising and marketing channels. Right now, the question of how these products and services

are sold does not appear similar and thus this factor favors Diebold.

       However, the question of to whom these products are sold is close enough that each side is

entitled to present its case to a factfinder. Without question, Plaintiff focuses on the healthcare

industry while Defendant targets financial institutions and large retailers. However, the Court

concludes that Diebold has too narrowly couched the universe of Vynamic’s target customers as

well as failed to recognize that Diebold’s customers may participate in the healthcare industry such

that Diebold might offer products and solutions that compete with Vynamic. Indeed, it is not

difficult to imagine that both parties’ products could wind up in the same locations.

               7. The Relationship of the Goods in the Minds of Consumers

       This factor assesses whether buyers and users of each parties’ goods are likely to encounter

the goods of the other, permitting an assumption that the products derive from the same source.

Checkpoint Sys., 269 F.3d at 286. This analysis is “intensely factual,” but “[w]hen two products




                                                19
are part of distinct sectors of a broad product category, they can be sufficiently unrelated that

consumers are not likely to assume the products originate from the same mark.” Id. at 288.

       Vynamic states that both parties target the customers looking to “[e]ngage better with their

own customers and analyze customer data, [i]dentify and implement digital and software tools to

perform certain functions, and [i]ntegrate new technologies into their businesses.” (Pl.’s Mem. at

18.) Essentially, Vynamic argues that both companies offer similar products and services.

       Diebold argues that no reasonable customer would be confused here because Vynamic

focuses exclusively on the healthcare industry. Because the parties operate in different markets,

“no reasonable consumer could think a company manufacturing and selling financial and point-

of-sale hardware and software to banks and retailers would offer business management consulting

to healthcare companies.” (Def.’s Mem. at 17.)

       This factor is too wrapped up in the question of market overlap for the Court to address it

as a matter of law. Plaintiff’s view of its target customers for the parties is rather broad. What

company does not look to better engage with customers and integrate new technology into its

business? Companies that fail at these aims do not have long lives as companies. But Diebold may

have trimmed Vynamic’s market reach too much. The exact goods and services provided, and the

markets these parties reach, is subject to dispute. Thus, this matter must be decided by a factfinder.

               8. Other Facts Suggesting That the Consuming Public Might Expect the
                  Larger, More Powerful Company to Manufacture Both Products, or
                  Expect the Larger Company to Manufacture a Product in the Plaintiff’s
                  Market, or Expect that the Larger Company is Likely to Expand Into the
                  Plaintiff’s Market

       In the reverse confusion context, this factor asks whether “the consuming public might

expect the larger, more powerful company to manufacture both products, or expect the larger




                                                 20
company to manufacture a product in the plaintiff’s market, or expect the larger company is likely

to expand into the plaintiff’s market.” A & H Sportwear, 237 F.3d at 234.

       This factor appears neutral or slightly tilted toward Diebold. There is no evidence that

Diebold intends to directly compete with Vynamic in the healthcare industry. Again, however, the

core services provided by these companies—and to what industries those core services are

provided—is disputed. So, while it may be a stretch for Vynamic to contend that “it is thus highly

likely that a consumer would expect that the source of the parties’ goods and services is singular,”

until a factfinder decides some of the issues regarding market overlap, summary judgment is

inappropriate.

       B.        Damages

       Diebold claims that Vynamic cannot recover monetary damages in this case and that

disgorgement of Diebold’s profits is not available. (Def.’s Mem. at 22-24.) Vynamic concedes that

it is “seeking damages in the form of Diebold’s profits, not the damages sustained by Vynamic.”

(Pl.’s Opp’n at 22.)

       The law provides that a Plaintiff who has made out a Lanham Act claim may recover: (1)

defendant’s profits; (2) any damages sustained by the plaintiff; and (3) the costs of the action. The

court shall assess such profits and damages or cause the same to be assessed under its discretion.

15 U.S.C. § 1117(a).

       “[A]n accounting of the infringer’s profits is available if the defendant is unjustly enriched,

if the plaintiff sustained damages, or if an accounting is necessary to deter infringement. These

rationales are stated disjunctively; any one will do.” Banjo Buddies, Inc. v. Renosky, 399 F.3d 168,

178 (3d Cir. 2005). When deciding whether equity favors disgorgement, courts should examine:

(1) whether the defendant had the intent to confuse or deceive; (2) whether sales have been



                                                 21
diverted; (3) the adequacy of other remedies; (4) any unreasonable delay by the plaintiff in

asserting his rights; (5) the public interest in making the misconduct unprofitable; and (6) whether

it is a case of palming off. Id. at 175 (citing Quick Techs., Inc. v. Sage Grp. PLC, 313 F.3d 338,

349 (5th Cir. 2002).

       At this point in time, the Court cannot adequately address the Banjo Buddies factors. For

one, Defendant’s intent is disputed. The Court cannot conclude at this stage of the proceedings

that Vynamic is not, as a matter of law, entitled to Diebold’s profits. If necessary, the Court will

rule on the issue of damages later.

IV.    CONCLUSION

       From the Court’s vantage point, these marks are similar, both employing a created name

that has no meaning in English. The strength of Plaintiff’s mark, however, may be diminished

because Vynamic aims its products at the healthcare industry, which is not the focus of Diebold’s

sales and marketing efforts. Diebold has introduced evidence that the nature of the goods and

services coupled with the sophistication of the consumers makes confusion unlikely. Diebold also

points out that to date there has been no evidence of any actual confusion. But the record includes

evidence from which a factfinder may conclude that there is overlap in customers between the

parties, which would greatly increase the likelihood of confusion. Moreover, a factfinder could

conclude that Diebold operated with a malicious intent, or at least determined that Plaintiff’s mark

could be ignored. Ultimately, a factfinder must resolve these factual disputes and decide the

question of infringement. Therefore, the motions for summary judgment are denied. An Order

consistent with this Memorandum will be docketed separately.




                                                22
